UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6769


PETER L. THOMAS, a/k/a Peter Lloyd Thomas, a/k/a Patrick R.
Harrison,

                Plaintiff – Appellant,

          v.

RICHLAND COUNTY PUBLIC DEFENDER; JAMES HUNTER MAY; J. CLARKE
NEWTON,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (4:11-cv-00176-JFA)


Submitted:   October 18, 2011             Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter L. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Peter   L.   Thomas       appeals   the   district    court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint.                We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on April 29, 2011.        The notice of appeal was filed, at the

earliest, on June 10, 2011.             Because Thomas failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                  We dispense with

oral   argument    because     the     facts   and   legal    contentions     are

adequately    presented   in     the    materials    before     the   court   and

argument would not aid the decisional process.

                                                                      DISMISSED




                                         2